DETAILED ACTION
Examiner’s Comment
	Applicant’s amendment filed July 12, 2022 is acknowledged and entered.

The rejection of claims 54 and 57 under 35 U.S.C. 102(a)(1) as being anticipated by Brian Kaspar (WO 2014/022582 A1) is withdrawn in view of Applicant’s amendment requiring the presence of the CAG promoter, which is not specifically taught in the reference.

The rejection of claims 46-49, 52 and 63-65 under 35 U.S.C. 103 as being unpatentable over Brian Kaspar (WO 2014/022582 A1) in view of Powell and Rivera-Soto (Discov Med., January 2015, 19(102):49-57) is moot in view of canceled claims 63-65, and withdrawn with regard to claims 46-49 and 52 in view of Applicant’s persuasive arguments concerning the unexpected results of a vector comprising a single-stranded non-self-complementary genome and a CAG promoter (see pages 9-11 of Applicant’s remarks filed July 12, 2022).  All other obviousness rejections that rely on the combination of Brian Kaspar (WO 2014/022582 A1) in view of Powell and Rivera-Soto (Discov Med., January 2015, 19(102):49-57) are also withdrawn solely in view of Applicant’s persuasive arguments concerning the unexpected results (see pages 9-11 of Applicant’s remarks filed July 12, 2022).

Conclusion
Claims 46-62 are allowable.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648